*273Opinion by
Lawrence, J.
In accordance with stipulation of counsel that the articles represented by item 517 consist of locks similar in all material respects to those the subject of Packaged Hardware Corp. v. United States (32 Cust. Ct. 98, C. D. 1588), the claim of the plaintiff was sustained as to said item. It being further stipulated that the locks identified as items 710 and 712 consist of cabinet locks, not of pin tumbler or cylinder construction, over 1)4 and not over 2)4 inches in width, the claim of the plaintiff was sustained as to said items.